Citation Nr: 0525515	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  01-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for hypertension.

2.  Entitlement to an effective date prior to May 27, 1993 
for the grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to November 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
hypertension and assigned an initial rating of 20 percent, 
effective the date of the veteran's reopened claim, May 27, 
1993.  The veteran filed a timely appeal.

In April 2002, the veteran appeared at the RO before a 
Decision Review Officer to present testimony on the issues on 
appeal.  The hearing transcript has been associated with the 
claims folder.  The Board notes that although the veteran 
initially requested a hearing before the Board as well, he 
withdrew that request in writing in April 2005. 

In September 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's hypertension was 
manifested by diastolic pressure ranging from 62 to 120, with 
readings predominantly below 100.

2.  Since January 12, 1998, the veteran's hypertension is 
manifested by diastolic pressure ranging from 56 to 107, with 
readings predominantly below 100, and systolic pressure 
ranging from 123 to 210.

3.  At no time does the medical evidence document a diastolic 
pressure above 120.

4.  The Board denied the veteran's claim for service 
connection for hypertension in June 1991.
5.  The RO received from the veteran an informal claim to 
reopen his claim for service connection benefits for 
hypertension on May 27, 1993.  

6.  There was no communication by the veteran or a duly 
appointed representative between the final adjudication by 
the Board in June 1991 and the claim received on May 27, 1993 
indicating an intent to apply for service connection 
benefits.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for a rating 
higher than 20 percent for hypertension were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.104,  Diagnostic Code 7101 (1997). 

2.  Since January 12, 1998, the criteria for a rating higher 
than 20 percent for hypertension are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.104,  Diagnostic Code 7101 (2004).

3.  There is no legal entitlement to an effective date any 
earlier than May 27, 1993 for the grant of service connection 
for hypertension.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises initially 
from a claim for service connection for hypertension.  In 
this context, the Board notes that the claim was adjudicated 
in May 2000, prior to the enactment of the VCAA.  During the 
course of the appeal of his initial rating, however, in 
August 2003, the AOJ provided notice to the veteran regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While he was not instructed to "submit any 
evidence in his possession that pertains to the claim," he 
was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  In November 2004, the AOJ 
readjudicated the increased rating claim based on all the 
evidence, without taint from prior adjudications.  Therefore, 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the August 2003 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

With respect to the earlier effective date issue, the Board 
notes that the veteran raised the issue in his original 
notice of disagreement.  The RO subsequently issued a 
statement of the case, notifying the veteran of the laws 
regarding establishing effective dates.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
private and VA treatment records have been secured.  The 
veteran has been examined in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.


Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

In deciding the veteran's claim, the Board will also consider 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  

Service connection was established for hypertension by rating 
decision in May 2000, effective May 27, 1993, and was 
evaluated as 20 percent disabling under DC 7101.   

The Board notes that during the course of the time period at 
issue in this appeal, in January 1998, the ratings schedule 
as it pertains to hypertension was amended.  The RO notified 
the veteran of the former and revised criteria in the May 
2000 rating decision and evaluated the claim under both 
regulations.  As such, there is no prejudice to the veteran 
in the Board's consideration of both in this case.

Under the rating criteria in effect prior to January 12, 
1998, for hypertensive vascular disease (essential arterial 
hypertension), diastolic pressure predominantly 110 or more 
with definite symptoms warranted a 20 percent disability 
evaluation.  Diastolic pressure predominantly 120 or more and 
moderately severe symptoms warranted a 40 percent disability 
evaluation.  Diastolic pressure predominantly 130 or more and 
severe symptoms warranted a 60 percent disability evaluation.  
38 CFR § 4.104, DC 7101 (1997) (effective prior to January 
12, 1998).

The criteria noted that for the 40 percent and 60 percent 
ratings under code 7101, there should be careful attention to 
diagnosis and repeated blood pressure readings. It also noted 
that when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  Id.

Under the current regulations, a 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more.  A 60 percent rating is warranted for diastolic 
pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 
7101 (2004).

For the purpose of applying the laws administered by VA, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For this purpose, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, DC 7101, 
Note 1 (2004).

The Board notes that the amendment to criteria in the 
Schedule simply added an additional way to achieve a 20 
percent rating (evidence of systolic pressure readings 
predominantly 200 or more).  The criteria for the higher (40 
and 60 percent) ratings did not change.  Therefore, under 
both the old and new criteria, in order for the veteran to be 
entitled to a rating higher than 20 percent, the medical 
evidence of record must demonstrate that he has had diastolic 
pressure of predominantly 120 or more.  

The Board has reviewed the extensive medical evidence, to 
include private treatment records, dated from April 1989 to 
November 1993, and VA outpatient clinical records, dated from 
April 1993 to February 2005.  At no point has the veteran's 
diastolic pressure been documented to be 120 or more.  The 
evidence confirms that the highest readings noted, those over 
100, have been sporadic.  In 1993, on four occasions, the 
diastolic ranged from 100 to 116.  In 1998, in one month, two 
readings ranged from 110 to 120.  The Board notes this is the 
only time the veteran's diastolic pressure reached 120.  In 
2001, it once reached 107.  In 2004, on one day, it reached 
104.  On exam in February 2005, it reached 100 once.  On the 
whole, diastolic pressure was predominantly noted to be below 
100.  Thus, the evidence does not establish a diastolic 
pressure predominantly 120 or more.  Therefore, a rating in 
excess of 20 percent is not warranted in this case.  

As per Fenderson, supra, staged ratings have been considered.  
However, because the veteran's disability picture has 
remained within the current 20 percent category since the 
beginning of the appellate period, such ratings are not 
appropriate here. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.


Earlier Effective Dates

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

In this case, the veteran contends that he is entitled to an 
effective date, which goes back to his initial claim for 
service connection for hypertension upon discharge from 
service (December 1944).  The record establishes that the 
veteran's original claim was denied in May 1945.  He did not 
appeal that decision, and it therefore became final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective Jan. 25, 1936, to 
Dec. 31, 1957.  The Board conducted a de novo review in 
December 1983 and denied the claim on the merits.  The 
veteran subsequently attempted to reopen the claim with new 
and material evidence on several occasions.  In September 
1989 and June 1991, the Board confirmed the RO's findings 
that no new and material evidence had been submitted 
sufficient to reopen the claim.  The veteran did not appeal 
the 1991 Board decision.

On May 27, 1993, the RO received the veteran's informal claim 
to reopen his claim of service connection for hypertension.  
Though his claim was denied in September 1993, it was 
eventually granted during his appeal, in May 2000.  The 
effective date was set as the date his claim was received. 

This issue is factually driven, and the regulations are 
clear.  The effective date of a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400 (emphasis added).  Here, the 1991 Board decision was 
final.  The veteran's correspondence that was received on May 
27, 1993 (with material sent thereafter) served to reopen the 
previously denied claim.  The effective date may not before 
that date of receipt. 

Additionally, although the veteran may indeed have suffered 
from his service-connected disability prior to May 1993, the 
effective date for service connection is not based on the 
date the condition began and cannot be any earlier than date 
of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA").  

Accordingly, the Board concludes that an effective date 
earlier than May 27, 1993, is not warranted in this case 
under VA regulations governing effective dates for awards 
based on a reopened claim for service connection.

	



ORDER

Entitlement to a rating in excess of 20 percent for 
hypertension is denied.

Entitlement to an effective date prior to May 27, 1993 for 
the grant of service connection for hypertension is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


